1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 30784

10 TIMOTHY J. MESCAL,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Thomas J. Hynes, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Jacqueline R. Medina, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19   Hugh W. Dangler, Chief Public Defender
20   Santa Fe, NM
21   Mark A. Curnutt, Assistant Public Defender
22   Albuquerque, NM

23 for Appellant

24                                 MEMORANDUM OPINION

25 KENNEDY, Judge.
 1        Defendant appeals his conviction for driving under the influence of intoxicating

 2 liquor (DUI). We issued a notice of proposed summary disposition proposing to

 3 reverse on the basis that the district court erred in allowing the arresting officer to give

 4 scientific evidence regarding Defendant’s blood alcohol content. The State has

 5 responded that it does not oppose reversal of Defendant’s conviction on this basis.

 6        Accordingly, we reverse Defendant’s conviction. Because we reverse on this

 7 basis, we do not reach the other grounds for reversal discussed in our notice of

 8 proposed summary disposition.

 9        IT IS SO ORDERED.



10                                           ___________________________________
11                                           RODERICK T. KENNEDY, Judge

12 WE CONCUR:



13 _________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 _________________________________
16 TIMOTHY L. GARCIA, Judge




                                                2